Exhibit 10.1 DCP HOLDING COMPANY 2 (Amended and Restated Effective January 1, 2014) Section 1. Purposes of Plan . The purpose of this 2006 Dental Care Plus Management Equity Incentive Plan (the "Plan") of DCP Holding Company, an Ohio corporation ("DCP Holding") is to advance the interests of DCP Holding, it subsidiary, Dental Care Plus, Inc., an Ohio corporation ("DCP"), and its stockholders by providing a means of attracting and retaining key employees and directors for DCP and DCP Holding (collectively referred to as the "Company"). In order to serve this purpose, the Plan encourages and enables directors and key employees to participate in the Company’s future prosperity and growth by providing them with incentives and Awards (as defined below) based on the Company’s performance, development, and financial success. These objectives will be promoted by granting to directors and key employees equity-based awards in the form of one or more of the following: (a) shares of DCP Holding's Class B Common Stock, without par value ("Shares") which are issued subject to restrictions under this Plan and DCP Holding's Articles of Incorporation and Code of Regulations as in effect from time to time ("Restricted Shares"); (b) restricted stock units (“RSUs”), each of which represents an unfunded and unsecured obligation of the Company equivalent to the fair market value of a Share, and which is payable in cash or Shares, and (c) options to purchase Shares ("NQSOs") which are not intended to qualify as incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended ("Code"). NQSOs are referred to hereafter generally as "Stock Options" and awards of Restricted Shares, RSUs and NQSOs are referred to generally hereafter as the "Awards." The Plan is hereby amended and restated in its entirety to provide for the issuance of RSUs in addition to Restricted Shares, in order to permit the deferred settlement of such Awards in conformance with the requirements of Code Section 409A. Section 2. Administration of Plan . A.The Plan shall be administered by DCP Holding's Board of Directors (the "Board") through the Benefits and Compensation Committee thereof (the "Committee"), consisting of not less than three directors of DCP Holding appointed by the Board. The members of the Committee shall serve at the pleasure of the Board, which may remove members from the Committee or appoint new members to the Committee from time to time, and members of the Committee may resign by written notice to the Chairman of the Board or the Secretary of DCP Holding. The Committee shall have the power and authority to: (a) select recipients of Awards ("Participants") from among those eligible to receive Awards as set forth in Section 3; (b) grant Stock Options, Restricted Shares, RSUs or any combination thereof; (c) determine the number and type of Awards to be granted subject, however, to the requirement that Awards made at or near the same time to members of the Board ("Directors") must be determined on a uniform and objective basis as to all Directors; (d) determine the terms and conditions, not inconsistent with the terms hereof, of any Award, including, without limitation, time and performance restrictions; (e) adopt, alter, and repeal such administrative rules, guidelines, and practices governing the Plan as it shall, from time to time, deem advisable; (f) interpret the terms and provisions of the Plan and any Award granted and any agreements relating thereto; and (g) take any other actions the Committee considers appropriate in connection with, and otherwise supervise the administration of, the Plan. All decisions made by the Committee pursuant to the provisions hereof, including, without limitation, decisions with respect to Participants to be granted Awards and the number and type of Awards, shall be made in the Committee’s sole discretion (subject to the uniformity requirement as to Awards to Directors in their capacity as such) and shall be final and binding on all persons. References hereinafter to the Committee shall be read to mean the Board if no Committee is appointed hereunder. B. The Committee may select one of its members as its chairman, and shall hold meetings at such times and places as it may determine. Acts by a majority of the Committee, or acts reduced to or approved in writing by a majority of the members of the Committee (if consistent with applicable state law), shall be the valid acts of the Committee. From time to time the Board may increase the size of the Committee and appoint additional members thereof, remove members (with or without cause) and appoint new members in substitution therefore, fill vacancies however caused, or remove all members of the Committee and thereafter directly administer the Plan. C. Awards may be granted to members of the Board consistent with the provisions of Section 2(A) above. All Awards to members of the Board shall in all other respects be made in accordance with the provisions of this Plan applicable to other eligible persons. Members of the Board who are either (a) eligible for Awards pursuant to the Plan or (b) have been granted Awards may vote on any matters affecting the administration of the Plan or the grant of any Awards pursuant to the Plan, except that no such member shall act upon the granting to himself of Awards, but any such member may be counted in determining the existence of a quorum at any meeting of the Committee or the Board during which action is taken with respect to the granting to him of Awards. Section 3. Participants in Plan . The persons eligible to receive Awards under the Plan ("Participants") shall include Directors and officers and other key employees of the Company who, in the opinion of the Board or the Committee, have responsibilities affecting the management, development, or financial success of the Company. Section 4. Shares Subject to Plan . The maximum aggregate number of Shares which may be issued under the Plan shall be 15,000 Class B Shares. The Shares which may be issued under the Plan may be authorized but unissued Shares or issued Shares reacquired by the Company and held as treasury Shares. If any Shares that have previously been the subject of a Stock Option cease to be the subject of a Stock Option (other than by reason of exercise), or if any Restricted Shares granted hereunder are forfeited by the holder, or if any Stock Option or other Award terminates without a payment or transfer being made to the Award recipient in the form of Shares, or if any Shares (whether or not restricted) previously distributed under the Plan are returned to the Company in connection with the exercise of an Award (including, without limitation, in payment of the exercise price or tax withholding), such Shares shall again be available for distribution in connection with future Awards under the Plan. Section 5. Grant of Awards . NQSOs, RSUs and Restricted Shares may be granted alone or in addition to other Awards granted under the Plan. Any Awards granted under the Plan shall be in such form as the Committee may from time to time approve, consistent with the Plan, and the provisions of Awards need not be the same with respect to each Participant, subject, however, to the uniformity requirement regarding Awards to Directors made at or near the same time. Each Award granted under the Plan shall be authorized by the Committee and shall be evidenced by a written Stock Option Agreement, RSU Agreement or Restricted Share Agreement, as the case may be (collectively, "Award Agreements"), in the form approved by the Committee from time to time, which shall be dated as of the date approved by the Committee in connection with the grant, signed by an officer of the Company authorized by the Committee, and signed by the Participant, and which shall describe the Award and state that the Award is subject to all the terms and provisions of the Plan and such other terms and provisions, not inconsistent with the Plan, as the Committee may approve. The date on which the Committee approves the granting of an Award shall be deemed to be the date on which the Award is granted for all purposes, unless the Committee otherwise specifies in its approval. The granting of an Award under the Plan, however, shall be effective only if and when a written Award Agreement is duly executed and delivered by or on behalf of the Company and the Participant. Section 6.
